Case 16-19222-LMI Doc 376 Filed 07/10/18 Page 1 of 12

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
Miami Division
www.flsb.uscourts. gov
In Re:

JOHN J FINTON, Case No.:16-19222-LMl

Debtor. Chapter 11

SECOND AMENDED PLAN OF REORGANIZATION
BY JOHN J. FINTON
DATED July 10, 2018

THE ASSOCIATES

David Lloyd Merrill, Esq.

1525 Prosperity Farms Road, Suite B
West Palm Beach, Florida 33403
Phone: +1.561.877.1111

Facsimile: +1.772.409.6749
Attorneys for the Debtor

57053-00002/3008600.2
Case 16-19222-LMI Doc 376 Filed 07/10/18 Page 2 of 12

ARTICLE |
SUMMARY

This Plan of Reorganization (the “Plan”) under chapter 11 of the Bankruptcy
Code (the “Code”) proposes to pay creditors of John J. Finton (the “Debtor’) from cash
flow from future earnings and exempt assets.

The Debtor, Finton Construction, Inc., and Michael Reeves (“Reeves”) entered
into a settlement agreement in regards to (1) ongoing litigation between the parties, and
(2) resolution of disputes concerning the claim Reeves filed in the Debtor's Chapter 11
case (Claim 13-2) (the “Reeves Settlement Agreement’), which agreement was
approved by the Bankruptcy Court on August 18, 2017 (DE #_318). A true and correct
copy of the Reeves Settlement Agreement is attached hereto as Exhibit "A" and
incorporated herein by this reference. Nothing in this Plan is intended to alter, modify,
impair, waive, release, relinquish or supersede in any way the parties’ respective rights
and obligations under the Reeves Settlement Agreement, which are expressly
incorporated into and made a part of this Plan.

The Debtor has also entered into a settlement agreement with Michel Harouche
(“Harouche”) in regards to Claim 12-1 (the “Harouche Settlement Agreement”). The
Harouche Settlement Agreement, together with the Amended Motion to Compromise
Controversy with Michel Harouche [DE #236], and the Order Granting the Amended
Motion to Compromise Controversy with Michel Harouche [DE #271] are also
incorporated herein by reference and nothing in this Plan is intended to alter, modify,
impair, waive, release, relinquish or supersede in any way the terms agreed to by the
parties in the Harouche Settlement Agreement except as expressly set forth in Section
4.01 regarding the deadline for the Debtor to obtain confirmation of this Plan.

This Plan provides for four classes of secured claims, three classes of
unsecured claims, including one priority taxation claims class and one priority
class for the payments to V. Finton, the debtor's former spouse and a General
Unsecured Class that provides for all other claimants including payments to
Reeves and Harouche in accordance with their respective settlement agreements.
Unsecured creditors holding allowed claims will receive distributions, which the
proponent of this Plan has valued at approximately 76 cents on the dollar. This Plan
also provides for the payment of administrative and priority claims.

All creditors and equity security holders should refer to Articles III through VI of
this Plan for information regarding the precise treatment of their claim. A disclosure
statement that provides more detailed information regarding this Plan and the rights of
creditors and equity security holders has been circulated with this Plan. Your rights
may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one. (If you do not have an attorney, you may wish to
consult one.)
Case 16-19222-LMI Doc 376 Filed 07/10/18 Page 3 of 12

 

ARTICLE Il
CLASSIFICATION OF CLAIMS AND INTERESTS

2.01 Class 1. Class 1 consists of the Allowed Secured Claim of CIT Bank re:
986 Norumbega Drive

2.02 Class 2. Class 2 consists of the Allowed Secured Claim of Wells Fargo
re: 2013 Mercedes-Benz G550

2.03 Class 3. Class 3 consists of the Allowed Secured Claim of SunTrust
Bank re: 2000 Mickelson 61’ Yacht

2.04 Class 4. Class 4 consists of the Allowed Secured Claim of John

Hancock Pensions re: 401(k) Contract No.: 21999

2.05 Class 5. Class 5 consists of the Allowed Taxing Authority Claims

2.06 Class 6 Class 6 consists of the Allowed Priority Claim of Victoria C.
Finton

2.07 Class 7 Class 7 consists of the Allowed General Unsecured Claims
including Reeves and Harouche

 

ARTICLE Ill
TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS,
U.S. TRUSTEES FEES, AND PRIORITY TAX CLAIMS

3.01 Unclassified Claims. Under section §1123(a)(1), administrative expense
claims, and priority tax claims are not in classes.

3.02 Administrative Expense Claims. Each holder of an administrative
expense claim allowed under § 503 of the Code will be paid in full on the effective date
of this Plan (as defined in Article VII), in cash, or upon such other terms as may be
agreed upon by the holder of the claim and the Debtor.

3.03 Priority Tax Claims. Each holder of a priority tax claim will be paid
in full on the effective date of this Plan (as defined in Article VII), in cash, or
upon such other terms as may be agreed upon by the holder of the claim and
the Debtor.

3.04.1 United States Trustee Fees. All fees required to be paid by 28 U.S.C.
§1930(a)(6) (U.S. Trustee Fees) will accrue and be timely paid until the case is closed,
dismissed, or converted to another chapter of the Code. Any U.S. Trustee Fees owed
on or before the effective date of this Plan will be paid on the effective date.

ARTICLE IV
TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN

4.01 Claims and interests shall be treated as follows under this Plan:
Case 16-19222-LMl

Doc 376 Filed 07/10/18 Page 4 of 12

 

 

 

 

 

 

 

 

Class Impairment Treatment

Class 1 Unimpaired | Pursuant to the Order Authorizing Debtor-in-Possession to

Allowed Secured Sell Property re: 986 Norumbega Drive, Monrovia, CA
for its secured lien on the subject property. The balance of

Se  orumbega proceeds remaining after the payment of CIT Bank and
related closing costs were paid to the Debtor's former wife,
Victoria C. Finton, up to and in accordance with the divorce
settlement agreement in that case. No funds were received
by the Debtor from this transaction. Any amounts due to
Victoria Finton that have not been paid from the closing or
by the Effective Date shall be treated as an allowed priority
claim in Class 6 below.

Class 2 Unimpaired Unless otherwise agreed to by the Debtor and Wells Fargo,

Allowed Secured on the Effective Date, the Class 2 Claim secured by the

Wells Fargo Claim S08 450 ant 3. S Mercedes-Benz eos shall be pale

. . 68,459.00 all payments made from inception for a

re: 20 oa current balance of $62,000.00 at 6.0% over 60 months
resulting on payments of $1,198.63 starting on the Effective
Date and payable on the first of each month thereafter until
paid in Month 60. The Debtor will continue to insure this
property in accordance with U.S. Trustee Guidelines.

Class 3 Unimpaired Unless otherwise agreed to by the Debtor and SunTrust, on

Allowed Secured the Effective Date, the Class 3 Claim secured by the Debtor's

SunTrust Bank 2000 61’ Mickelson Yacht, which is the Debtor’s homestead,

Claim re: 2000 shall be paid in accordance with the terms of the original note

Mickelson 61’ Yacht and security agreement. The Debtor will continue to insure
this property in accordance with U.S. Trustee Guidelines.

Class 4 Impaired Unless otherwise agreed to by the Debtor and John

Allowed Secured Hancock, on the Effective Date, Class 4 shall receive

John Hancock $45,000.00, paid in 60 monthly payments of $869.98 at the

Pensions Claim re: rate of 6.0% interest.

401(k) Contract No.:

21999

Class 5 Impaired Unless otherwise agreed to by the Debtor and the

Allowed Taxing Internal Revenue Service, on the Effective Date, Class 5

Authority Claims shall receive $34,300.61, paid in 48 monthly payments of
$774.48 at the rate of 4.0% interest EXCEPT THAT in
the event amended tax returns are filed such amounts
reflected as due and owing will be paid in accordance
with such returns over the same period. Except as set
forth herein, on the Effective Date, all the Allowed Taxing
Authority Claims are current and will be paid as they
come due in compliance with 11 U.S.C. §1129(a)(9).

Class 6 Impaired Unless otherwise agreed to by the Debtor Victoria Finton, the

Allowed Priority
Unsecured Claim of
Victoria C. Finton

 

Debtor shall pay Victoria Finton $127,000.00 in full and
complete settlement of her Final Judgment (“Settlement
Amount’). The Settlement Amount shall be payable in 24
consecutive monthly installments of $4,000.00 with a
final balloon payment of $31,000.00 in month 25. Default
provisions are in place that, if violated, can cause the
entire amount of Vitoria Finton’s final judgment to be due.

 

For all details related to the settlement please refer to the

 

 
Case 16-19222-LMl

Doc 376 Filed 07/10/18 Page 5 of 12

 

Settlement Agreement and order approving the same
attached hereto as Exhibit E. The Debtor will sell
exempt or unencumbered assets as necessary to
satisfy the balloon payment in Month 25, and as is
fully set forth below in Exhibit b, the Debtor currently
has sufficient assets to do so. The Class 6 Claim is
impaired.

 

Class 7
Allowed General
Unsecured Claims

 

Impaired

Note that any payments made to this class are
deemed to be payments made to the unsecured class
in Finton Construction, Inc., Debtor in case No.: 16-
19221-LMI and vice versa, meaning there will be no
duplication of payments as between the Debtor
herein and FCI. Class 7 Claims total $4,602,932.10 (after
the projected objections analysis and results), which will be
paid a total of $3,491,350.08 payable $20,000.00 monthly
beginning in month 1 through Month 72 of the Plan EXCEPT
as provided for in two stipulated settlement agreements as
set forth herein and for which the approved stipulated
settlement agreements shall control. Pursuant to the Reeves
Settlement Agreement, Claim 13-2 is allowed as a general
unsecured claim in the amount of $5,177,094.00. Pursuant to
a judgment entered by stipulation in Adv. Case No.
16.01566-BCK-LMI-A (ihe “Reeves 523 Judgment”), Reeves’
claim is also excepted from discharge. Under the Reeves
Settlement Agreement, the Debtor is required to make
monthly payments of no less than $12,000.00 per month,
beginning October 1, 2017. The monthly payment obligation
may be funded by the Debtor and/or FCI using any
combination of: (i) property of the Debtor and/or FCI
bankruptcy estates, and (ii) all other property of the Debtor
and FCI that is not included in their respective bankruptcy
estates at the sole discretion of said parties. For so long as
Reeves receives at least $12,000.00 per month from the
Debtor (alone or in combination with FCI), Reeves has
agreed to forbear from taking action to enforce the Reeves
523 Judgment. If the Debtor (alone or in combination with
FCl) timely and fully tenders the sum total of his monthly
payments of $12,000 for 45 months ($540,000.00) and, in
addition, pays Reeves the sum of $1,460,000.00 — resulting
in total payments to Reeves of the sum of $2,000,000 on or
before the first day of the forty-fifth month following October
1, 2017, Reeves’ allowed claim (Claim 13-2) and the Reeves
523 Judgment shall be deemed fully satisfied as provided in
the Reeves Settlement Agreement. If the Debtor (alone or in
combination with FCl) timely and fully tenders the sum total
of his monthly payments of $12,000.00 per month for 90
months ($1,080,000.00) and, in addition, pays Reeves the
sum of $1,320,000.00 — resulting in total payments to
Reeves of the sum of $2,400,000.00 on or before the first
day of the ninetieth month following October 1, 2017 —
Reeves’ allowed claim (Claim 13-2) and the Reeves 523
Judgment shall be deemed fully satisfied as provided in the
Reeves Settlement Agreement. If the Debtor does not timely
fully perform his obligations under the Reeves Settlement
Agreement, Reeves is entitled and allowed to initiate all such

 

 

 

 
Case 16-19222-LMl

Doc 376 Filed 07/10/18 Page 6 of 12

 

 

 

action and proceedings as may be appropriate to enforce
and execute on the Reeves 523 Judgment. To the extent that
there is any conflict or inconsistency between the Plan and
the Reeves Settlement Agreement, the Reeves Settlement
Agreement shall control.

The second claim resolved by the Debtor is Claim 12-1 of
Michel Harouche. That claim has been reduced from $4.6
Million to $1.1 Million as set forth in this Court’s Order
Granting Amended Motion to Approve Settlement Agreement
[DE #236].. Pursuant to a judgment entered by stipulation in
Adv. Case No. 16-01577-LMI (the “Harouche 523 Judgment),
Harouche’s claim is also excepted from discharge. The
Harouche Settlement Agreement between the Debtor, Finton
Construction, Inc. and Harouche provides an outside date of
November 15, 2017 for the Debtor to confirm a plan of
reorganization. Because the Debtor did not meet that
deadline, Harouche has the absolute right to require
conversion or dismissal of the case. Harouche agrees to
provide a limited modification of the Harouche Settlement
Agreement to the extent that a plan of reorganization
acceptable to Harouche is approved no later than September
1, 2018. With respect to Harouche’s treatment under the
Plan, Harouche will be paid $6,000 per month during the
term of the Plan. Except as set forth specifically herein with
respect to the deadline for confirming a_ plan of
reorganization, all of Harouche’s rights under the Harouche
Settlement Agreement are reserved. These rights include,
but are not limited to, paragraph 10.F. of the Harouche
Settlement Agreement, which provides: “If Finton or FCI
default under either of the Plans, Harouche shall have no
obligation to forbear on the exercise of any of his rights and
remedies with respect to the Judgment.”

The Reeves and Harouche claims, as discussed above, are
deemed impaired and therefore are entitled to vote to accept
or reject the Plan.

The balance of claims herein is anticipated to be
$373,000.00. These claims shall receive a pro rata share of
$2,000.00 monthly starting upon the Effective date and
payable on the first of each month thereafter for 72 months
with a balloon payment in month 73 of $229,000.00. NOTE
THAT PAYMENTS MADE TO THIS CLASS FOR DEBTS
OWED ALSO BY FINTON CONSTRUCTION, _ INC.,
DEBTOR IN CASE NO.: 16-19221-LMI PENDING BEFORE
THIS COURT ARE ONE AND THE SAME AND WILL NOT
BE DUPLICATED THEREIN. A PAYMENT MADE FOR THE
BENEFIT OF A CREDITOR HEREIN REPRESENTS AND
SATISFIES (IN ACCORDANCE WITH THE ABOVE) A
CREDITOR IN THAT CASE AS WELL. The Debtor is, as
required by 11 U.S.C. §1129(a)(15), committing his
disposable income to the Plan over a six year period as is
more fully detailed in Exhibit C below. In the event the holder

 

of_an allowed unsecured claim objects to confirmation of the

 

 
Case 16-19222-LMI Doc 376 Filed 07/10/18 Page 7 of 12

 

 

plan, the value of the property to be distributed under the
plan will not be less than the projected disposable income of
the debtor (as defined in 11 U.S.C. §1325(b)(2)) to be
received during the six year period beginning on the date that
the first payment is due under the plan, or during the period
for which the plan provides payments, whichever is longer.
In the event any secured or administrative claims are paid in
full prior to month 73, payment in the amount of the secured
or administrative claim will be paid to general unsecured
commencing the month after such full payment and in an
amount equaling at least 90% of the prior payment made to
such secured or administrative claimant.

 

 

 

ARTICLE V
ALLOWANCE AND DISALLOWANCE OF CLAIMS

5.01 _Disputed Claim. A disputed claim is a claim that has not been allowed or
disallowed by a final non-appealable order, and as to which either: (i) a proof of claim
has been filed or deemed filed, and the Debtor or another party in interest has filed an
objection; or (ii) no proof of claim has been filed, and the Debtor have scheduled such
claim as disputed, contingent, or unliquidated.

5.02 Delay of Distribution on a Disputed Claim. No distribution will be made
on account of a disputed claim unless such claim is allowed by a final non-appealable
order.

5.03 Settlement of Disputed Claims. The Debtor will have the power and
authority to settle and compromise a disputed claim with court approval and compliance
with Rule 9019 of the Federal Rules of Bankruptcy Procedure.

ARTICLE VI
PROVISIONS FOR EXECUTORY CONTRACTS AND UNEXPIRED LEASES

6.01 Assumed Executory Contracts and Unexpired Leases.

(a) The Debtor assumes the following executory contracts and/or
unexpired leases effective upon the effective date of this Plan as provided in Article VII:

None.

(6) The Debtor will be conclusively deemed to have rejected all
executory contracts and/or unexpired leases not expressly assumed under section
6.01(a) above, or before the date of the order confirming this Plan, upon the 120 day
after the effective date of this Plan. A proof of a claim arising from the rejection of an
executory contract or unexpired lease under this section must be filed no later than
thirty (30) days after the date of the order confirming this Plan.

 
Case 16-19222-LMI Doc 376 Filed 07/10/18 Page 8 of 12

ARTICLE VII
MEANS FOR IMPLEMENTATION AND EFFECT OF CONFIRMATION OF PLAN

7.01 General

Upon confirmation of the Plan, and in accordance with the Confirmation
Order, the Debtor or Reorganized Debtor, as the case may be, will be authorized to
take all necessary steps, and perform all necessary acts, to consummate the terms
and conditions of the Plan. In addition to the provisions set forth elsewhere in the
Plan, the following shall constitute the means for implementation of the Plan.

7.02 Continued Corporate Existence

Reorganized Debtor, individual, shall after the Effective Date continue with all
powers vested in individuals under the laws of the State of Florida and without
prejudice to any right under Florida law; and, following the Effective Date,
Reorganized Debtor may operate his business free of any restrictions imposed by
the Bankruptcy Code, the bankruptcy Rules or by the Court, subject only to the
terms and conditions of this Plan and Confirmation Order.

7.03 The Reorganized Debtor

Except as otherwise provided in the Plan and the Confirmation Order, on the
Effective Date, Reorganized Debtor shall be vested with all of the property of the
Estate free and clear of all Claims, liens, encumbrances, charges, and other
interests, including but not limited to that of holders of Claims and holders of Equity
Interests. The Reorganized Debtor shall assume all of the Debtor’s rights,
obligations and liabilities under the Plan.

7.04 Funding

Funds to be used to make cash payments under the Plan shall derive from the
future earnings of the Debtor.

7.05 Effectiveness of Instruments and Agreements

On the Effective Date, all documents issued in this case or pursuant to the
Plan and/or any agreement entered into or instrument or document issued in
connection with any of the foregoing, as applicable, shall become effective and
binding upon the parties thereto in accordance with their respective terms and
conditions and shall be deemed to become effective simultaneously.

7.06 Corporate Action

As the Debtor is a natural person, no corporate action is required.
Case 16-19222-LMI Doc 376 Filed 07/10/18 Page 9 of 12

7.07 Approval of Agreements

Entry of the Confirmation Order shall constitute approval of the Plan
Documents and all such transactions, subject to the occurrence of the Effective Date.

7.08 Administration After the Effective Date

 

After the Effective Date, the Reorganized Debtor may operate his business, and
may use, acquire, and dispose of their property, free of any restrictions of the Code
and Rules.

7.09 Term of Bankruptcy Injunction or Stays

All injunctions or stays provided for in the Case under sections 105 or 362 of
the Code, or otherwise, and in existence on the Confirmation Date, shall remain in
full force and effect until the Effective Date with the exception to any enforcement
action by Reeves in regards to any of the terms contained in the Reeves Settlement
Agreement and Reeves’ right to pursue enforcement of his 523 Judgment and to any
enforcement action by Harouche in regards to any of the terms contained in the
Harouche Settlement Agreement.

7.10 Revesting of Assets

Except as otherwise provided in the Plan, pursuant to section 1141 of the
Code, the property of the Estate of the Debtor, including, without limitation, the Actions
shall revest in the Reorganized Debtor on the Effective Date, free and clear of all
Liens, Claims and interests of holders of Claims and Equity Interests, except as
otherwise provided in the Plan or the Confirmation Order.

7.11 Causes of Action

As of the Effective Date, pursuant to section 1123(b)(3)(B) of the Code, any
and all Actions accruing to the Debtor and Debtor in Possession, including, without
limitation, actions under sections 510, 542, 544, 545, 547, 548, 549, 550, 551 and
553 of the Code, shall become assets of the Reorganized Debtor, and the
Reorganized Debtor and/or the Plan Administrator, as the case may be, shall have
the authority to commence and prosecute such Actions for the benefit of the Estate.
Specifically, the Reorganized Debtor, shall continue to prosecute any Action
pending on the Effective Date. Further, section 547 of the Code enables a debtor
in possession to avoid transfers to a creditor, based upon an antecedent debt,
made within ninety (90) days of the petition date, which enables the creditor to
receive more than it would under a liquidation. Creditors have defenses to the
avoidance of such preferential transfers based upon, among other things, the
transfers having occurred as part of the debtor’s ordinary course of business, or
that subsequent to the transfer the creditor provided the debtor with new value.
The Reorganized Debtor and/or the Plan Administrator, as the case may be,
will analyze payments made by the Debtor to creditors within ninety (90) days (or in
Case 16-19222-LMI Doc376 Filed 07/10/18 Page 10 of 12

the case of insiders, one year) before the Commencement Date (as set forth in item
3(a) in the Debtor's Statement of Financial Affairs) to determine which such
payments may be avoidable as preferential transfers under the Code and, if
appropriate, prosecute such actions.

After the Effective Date, the Reorganized Debtor shall have the authority to
compromise and settle, otherwise resolve, discontinue, abandon or dismiss all such
Actions with the approval of the Court. Prior to Confirmation, the Debtor shall file a
schedule of potential Avoidance Actions, if any.

7.12 Injunction Related to Discharge

Except as otherwise expressly provided in the Plan, the Confirmation
Order or a separate order of the Court, all Persons who have held, hold or may
hold Claims against the Debtor are permanently enjoined, on and after the
Effective Date, from (ij) commencing or continuing in any manner any action or
other proceeding of any kind with respect to any such Claim, (ii) enforcing,
attaching, collecting or recovering by any manner or means of any judgment,
award, decree or order against the Debtor on account of any such Claim, (iii)
creating, perfecting or enforcing any Lien or asserting control of any kind against
the Debtor or against the property or interests in property of the Debtor on
account of any such Claim, and (iv) asserting any right of setoff, subrogation or
recoupment of any kind against any obligation due from the Debtor or against
the property or interests in property of the Debtor on account of any such Claim.
Such injunctions shall extend to successors of the Debtor and his respective
properties and interests in property. Reeves and Harouche are not enjoined or
otherwise estopped from taking any action bargained for and agreed to in the
Reeves Settlement Agreement or in the Harouche Settlement Agreement,
including but not limited to taking such action and initiating such proceedings as
may be appropriate to enforce and execute on their respective 523 Judgments
should the Debtor fail to make timely or full payments as required under the
aforementioned settlement agreements and this Plan.

7.13 Injunction Against Interference with the Plan

Upon the entry of a Confirmation Order with respect to the Plan, all holders
of Claims and other parties in interest, along with their respective present or former
employees, agents, officers, directors, or principals, with the exception of
Reeves in enforcing his rights under the Reeves Settlement Agreement and
Harouche enforcing his rights under the Harouche Settlement Agreement, shall
be enjoined from taking any actions to interfere with the implementation or
consummation of the Plan, except with respect to actions any such entity may
take in connection with the pursuit of appellate rights.

7.14 Votes Solicited in Good Faith

The Debtor has, and upon confirmation of the Plan shall be deemed to have,
Case 16-19222-LMI Doc376 Filed 07/10/18 Page 11 of 12

solicited acceptances of the Plan in good faith and in compliance with the applicable
provisions of the Bankruptcy Code, and on account of such solicitation will not, be
liable at any time for the violation of any applicable law, rule, or regulation governing
the solicitation of acceptances or rejections of the Plan.

ARTICLE VIII
GENERAL PROVISIONS

8.01 Definitions and Rules of Construction. The definitions and rules of
construction set forth in §§ 101 and 102 of the Code shall apply when terms defined or
construed in the Code are used in this Plan.

8.02 Effective Date of Plan. The effective date of this Plan is the fourteenth day
following the date of the entry of the order of confirmation. But if a stay of the
confirmation order is in effect on that date, the effective date will be the first business
day after that date on which no stay of the confirmation order is in effect, provided that
the confirmation order has not been vacated.

8.03 Severability. If any provision in this Plan is determined to be
unenforceable, the determination will in no way limit or affect the enforceability and
operative effect of any other provision of this Plan.

8.04 Binding Effect. The rights and obligations of any entity named or referred
to in this Plan will be binding upon, and will inure to the benefit of the successors or
assigns of such entity.

8.05 Captions. The headings contained in this Plan are for convenience of
reference only and do not affect the meaning or interpretation of this Plan.

8.06 Controlling Effect. Unless a rule of law or procedure is supplied by
federal law (including the Code or the Federal Rules of Bankruptcy Procedure), the laws
of the State of Florida govern this Plan and any agreements, documents, and
instruments executed in connection with this Plan, except as otherwise provided in this
Plan.

8.07 Conflict. To the extent any terms contained in this Plan conflict with the
Reeves Settlement Agreement or the Harouche Settlement Agreement or the V. Finton
Settlement Agreement, the terms contained in the Reeves Settlement Agreement shall
control as to Reeves, the terms contained in the Harouche Settlement Agreement shall
control as to Harouche, and the terms contained in the V. Finton Settlement Agreement
and Order approving the same shall control as to V. Finton.

ARTICLE IX

DISCHARGE
9.01. Discharge. Except as otherwise provided herein or in the
Confirmation Order, the rights afforded herein and the treatment of all Claims and
Case 16-19222-LMI Doc376 Filed 07/10/18 Page 12 of 12

equity interests herein shall be in exchange for and in complete satisfaction,
discharge and release of Claims and equity interests of any nature whatsoever,
including any interest accrued on such Claims from and after the Commencement
Date, against the Debtor and the Debtor in Possession, the Estate, any of the
assets or properties under the Plan. Confirmation of this Plan does not discharge
any debt provided for in this Plan until the court grants a discharge on completion of all
payments under this Plan, or as otherwise provided in § 1141(d)(5) of the Code. The
Debtor will not be discharged from any debt excepted from discharge under § 523 of the
Code, except as provided in Rule 4007(c) of the Federal Rules of Bankruptcy
Procedure. A discharge entered in this case or in any other case shall not discharge the
Debtor from the Reeves 523 Judgment unless and until the terms of the Reeves
Settlement Agreement are fully and timely satisfied. A discharge entered in this case or
in any other case shall not discharge the Debtor from any of the Claims arising in or as
a result of the Harouche Settlement.

THE ASSOCIATES
By: By: /s/ David Lloyd Merrill, Esq.
David Lloyd Merrill, Esq.
1525 Prosperity Farms Road, Ste B

West Palm Beach, Florida 33403

Phone: +1.561.877.1111
Attorneys for John J. Finton

 
